Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.1 Page 1of11

FILED

UNITED STATES DISTRICT COURT _ September 11, 2020 10:54 AM

CLERK OF COURT

WESTERN DISTRIC OF MICHIGAN WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION BY: mkc SCANNED BY: T® alg [24
CLARENCE OTWORTH,
In his individual capaci, 1:20-cv-886
Paul L. Maloney

Plaintiff Case No United States District Judge
V. Civil and Criminal Action
TONY MOULATSIOTIS, Judge:
In his official capacity,

Jury Trial Demanded

LISA SWANSON,

In her individual capacity,

Defendants

Violation of Section 241 of Title 18
Violation of Section 242 of Title 18
Conspiracy, Fraud, and Extortion

 

COMPLAINT

1. Section 241 of Title 18 is the civil rights conspiracy statute. “Section 241 of

Title 18 makes it unlawful for two or more persons to agree together to injure,

threaten, or intimidate a person in any state, territory or district in the free exercise

or enjoyment of any right or privilege secured to him/her by the Constitution or the

laws of the United States, (or because him/her having exercised the same).”

2. Section 242 of Title 18 makes it a crime under color of any law to willfully

deprive a person of a right or privilege protected by the Constitution or laws of the

United States.

Page 1
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.2 Page 2 of 11

JURISDICTION
3. Jurisdiction in this case is based on the court’s federal question jurisdiction,
28 U.S.C. § 1331, which provides that “[t]he district courts shall have original
jurisdiction of all civil actions arising under the constitution, laws, or treaties of the
United States.”
4. The court also has jurisdiction in this matter under 42 U.S.C. § 1983 — Civil
Action for deprivation of rights secured by the U.S. Constitution.

PARTIES

5. Plaintiff Clarence Otworth is a retired railroad conductor. He resides at 187
East Daniels Road, Twin Lake, MI 49457-8745. Telephone: 231-292-1205.
6. Tony Moulatsiotis is the Muskegon County Treasurer. His office address is
173 East Apple Avenue, Suite 194, Muskegon, Michigan 49442. Telephone: (231)
724-6261.
7. Defendant Lisa Swanson is the treasurer of an unincorporated organization
entitled Lakewood club Village that calls itself the Village of Lakewood Club, which
pretends to be a Michigan municipality. Her office address is 6681 Automobile

Road, Twin Lake, MI 49457. Telephone: (231) 894-9008.

paged
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.3 Page 3 of 11

FACTS

8. There are 83 counties in Michigan. It was the job of the counties to levy and
collect property taxes for the schools in Michigan. However, the counties did not
want that job.
9. Michigan made a wise decision when they gave that job to the municipalities
10. It was, so to speak, set in stone that only incorporated organizations can be
municipalities, and only municipalities can levy and collect property taxes.
11. Muskegon County had a problem -- there were no municipalities in Muskegon
County.

WHAT TO DO? WHAT TO DO? WHAT TO DO?
12. The solution that Defendant Tony Moulatsiotis and some others came up with
was to do what Dalton Township did — pretend to be a municipality.
13. Allan E. Vanderploeg, a local attorney, filed a petition for the incorporation
of Lakewood Club Resort with the Muskegon County Board of Supervisors.
14. Harry J. Knudsen, the Muskegon County Corporate Counsel, told the
Supervisors that they could compulsorily incorporate the Lakewood Club Resort
under Chapter | of the General Law Village Act, PA 3 of 1895, as amended.
15, Chapter 1 of the General Law Village Act, PA 3 of 1895, as amended, is the
Village Charter for all incorporated villages.

16. Unincorporated villages are not required to have a Village Charter.

Paged
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.4 Page 4 of11

17. Chapter 1 of the General Law Village Act, PA 3 of 1895, was superseded as
to new incorporations on September 01, 1909, by the Home Rule Village Act, PA
278 of 1909.

18. Section 9 of the Home Rule Village Act requires an election to be held on the
question of incorporation by the qualified electors affected by a proposed
incorporation.

19. On June 28, 1967, the Muskegon County Board of Supervisor compulsorily
incorporated 2.06 miles of public land in the northwest section of Dalton Township
and declared it to be an incorporated village to be known as “Lakewood Club
Village.”

20. Compulsory incorporations have been unconstitutional in Michigan since
September 01, 1909, when Chapter | of the General Law Village Act, PA 3 of 1895,
was superseded as to new incorporations by the Home Rule Village Act, PA 278 of
1909.

21. The Muskegon County Board of Supervisors had the authority to set a date
for an election on the question of incorporation but not to compulsorily incorporate
a Village.

22. The Muskegon County Board of Supervisors set the date of August 15, 1967

for an election, but did not hold an election on the question of incorporation.

Page4
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.5 Page 5of11

23. The leaders (racketeers) of this premediated incorporation fraud held an
election on August 15, 1967, for officers for offices that did not exist.

24. Lakewood Club Resort was not incorporated. It was a hoax, for the purpose
of making the citizens they were going to swindle believe it was legal.

25. The racketeers, so to speak, put the cart in front of the horse.’

26. First, you create offices by incorporation, then you elect officers for the
offices.

27. The leaders of this premeditated fraud learned to bilk the citizens of Dalton
Township from the employees of Dalton Township who was bilking the citizens of
Muskegon County..

28. These racketeers got into this business so they could enact zoning ordinances,
levy and collect a village property tax, receive a share of Michigan’s tax revenue,
and provide themselves with a lucrative income.

29. This was the beginning of the village property tax. Give some of their extorted
money to the schools, but keep the rest for themselves.

30. The village of Lakewood club deposited approximately $250,000 in two
banks in Whitehall, Michigan. Money that should have gone to the schools.

31. OnSeptember 01, 2020, Defendant Tony Moulatsiotis committed Mail Fraud
by sending a false billing through the U.S. Mail to the Plaintiff entitled “Muskegon

County Delinquent Tax Notice” (hereinafter referred to as “EXHIBIT “A”).

PageD
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.6 Page 6 of 11

32. Exhibit “A” is evidence that Defendant Tony Moulatsiotis, acting under color
of law, threaten foreclosure if Plaintiff failed to pay $923.93 by November 30, 2020.
This is a violation of Section 242 of Title 18.

33. Exhibit “A” is evidence that Defendant Tony Moulatsiotis, acting under color
of law, willfully demanded payment of an alleged delinquent village of Lakewood

Club property tax. This is a violation of Section 241 and 242 of Title 18.

34. Exhibit “A” is evidence that Defendant Tony Moulatsiotis and Defendant Lisa

Swanson willfully conspired together and agreed to extort $923.93 from the plaintiff

by November 30, 2020. This is a violation of Section 241 and 242 of Title 18.

35. Exhibit “A” is evidence that Defendant Lisa Swanson sent Defendant Tony
Moulatsiotis a bill for an alleged delinquent village property tax that she claimed the
plaintiff owed the village of Lakewood club and persuaded him to collect it for her.
Conspiring to extort money from the plaintiff is a violation of Section 241 and 242

of Title 18.

36. Exhibit “A” is the exact same fraud that Defendant Lisa Swanson and
Defendant Tony Moulatsiotis successfully pulled on the plaintiff on June 04, 2019.
They extorted $850.47, from the plaintiff by threatening foreclosure and refused to

refund the money. This was a violation of Section 241 and 242 of Title 18.

PageO
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.7 Page 7 of 11

37. Defendant Tony Moulatsiotis claims Muskegon County has a property tax and

the Plaintiff owes Muskegon County $923.93 in delinquent property taxes.

38. Defendant Tony Moulatsiotis did not send the plaintiff a tax bill for 12 years
because he knew Muskegon County didn’t have a Muskegon County Property tax.
39. Defendant Tony Moulatsiotis and Defendant Lisa Swanson conspired to
extort $923.93 from the Plaintiff by threatening foreclosure. This is a violation of
section 241 and 242 of Title 18,

40. Defendant Tony Moulatsiotis and Defendant Lisa Swanson violated Section
241 and 242 of Title 18, by conspiring to extort $923.93 from the plaintiff.

41. Instead of authorizing incorporated organization to be Municipalities
Defendant Tony Moulatsiotis unlawfully authorized racketeers of unincorporated
organizations, Dalton Township and Village of Lakewood Club, to pretend to be
Michigan municipalities.

42. Michigan law makes it perfectly clear that only incorporated organizations
can become municipalities.

43. Defendant Tony Moulatsiotis and Defendant Lisa Swanson willfully
conspired to deprive the Plaintiff of his civil rights in violation of Section 241 and
242 of Title 18.

44. Defendant Tony Moulatsiotis and Defendant Lisa Swanson willfully

deprived the Plaintiff of his civil rights in violation of Section 242 of Title 18.

Page /
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.8 Page 8 of 11

45. There are five types of municipalities in Michigan: Mayor Council,
Manager Council, Charter Township, General Law Township, and Village.

46. None of the five types of Michigan municipalities can levy taxes without the
approval of a majority of the township population.

47. The village of Lakewood Club is not a Michigan municipality because it does
not have the approval of a majority of the township population.

48. The village of Lakewood club is not a municipality because it is not
incorporated.

49. The village of Lakewood club is not a municipality because it has no corporate
status.

50. The village of Lakewood club is not a municipality because it has no corporate
existence.

51. The village of Lakewood club is not a municipality because Defendant Tony
Moulatsiotis doesn’t have any authority to authorize an unincorporated organization
to levy and collect property taxes.

52. The conspiracy of Defendant Tony Moulatsiotis and Defendant Lisa Swanson
to extort $923.93 from the Plaintiff by threatening foreclosure if the amount is not

paid by November 30, 2020, is a violation of Section 241 and 242 of Title 18.

Pagees
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.9 Page 9 of 11

53. The conspiracy of Defendant Tony Moulatsiotis and Defendant Lisa Swanson
to willfully deprive Plaintiff of his rights and privileges protected by the Constitution
and laws of the United States is a violation of Section 241 and 242 of Title 18..

54. Defendants Tony Moulatsiotis and Lisa Swanson cannot prove that they have
the authority to levy and collect a village property tax.

55. Plaintiff was deprived of due process when Defendant Tony Moulatsiotis and
Defendant Lisa Swanson swindled him out of $850.47 on June 04, 2019.

WHEREFORE, Plaintiff Clarence Otworth demands judgment against
Defendant Tony Moulatsiotis for $100,000, with interests and costs. Judgment
against Defendant Lisa Swanson for $100,000, with interests and costs, and for such

other relief as this Court deems just and proper; such as criminal prosecutions.

Dated: September 09, 2020. JURY TRIAL DEMANDED

Clarence Otworth

187 East Daniels Road
Twin Lake, MI 49457
(231) 292-1205

VERIFICATION
I, Clarence Otworth, declare under penalty of perjury that I have read the foregoing
complaint and that the matters stated therein are true to the best of my knowledge,

information, and belief.

PageQ
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.10 Page 10 of 11

 

 

 

O tA CE OF |

Ui red STATE

I97 Federal
/[0 (lve HIGAW
Cp ad RAPE
Case 1:20-cv-00886-PLM-PJG ECF No. 1 filed 09/11/20 PagelD.11 Page 11 of 11

    

A FOREVER / USA

Si ZLERK
s Lis TRIe7 Coen
fut SIO

sTheeTy (UV. V
Micoad FIFO?
